 

 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 1 of 31

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VINCENT SORACE, JOSEPH YERTY,
TAMMY YERTY, JAMES ZARONSKY,
LINDA ZARONSKY, VIKTOR
‘STEVENSON, ASHLEY YATES, .
and KIMBERLY SOLOMON-ROBINSON,
individually and on behaif of a class

of similarly situated persons,

CIVIL ACTION

No. 2:20-CV-4318

Vv.
- WELLS FARGO BANK, N.A.,

)

)

)

)

)

)

)

| )
Plaintiffs, )
| )
)

)

)

)

Defendant. )
)

)

 

BRIEF IN SUPPORT OF
PLAINTIFFS’ MOTION FOR REMAND |

toe

 
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 2 of 31

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES. ...........0 00.0.0... c cc ccc cee cee cce seus sues eeu sue eee setesusuuerteecerees iil
I. STATEMENT OF FACTS... 00.0000. c occ cc ccc eee cece te nee eee ces eee ceeseesee cen ececeenesersan 1
Tl. STANDARD OF REVIEW....00..0...5.. 000 0cc cee ccc eee cce ccc cee ces eneceeueeueeseeteeraueerseeens 2

Til. LAW AND ARGUMENT......0000 00.000 ce cece ccc eee cee nent eee cee uee ten seeeneessuecee cca eeies 2

1. Plaintiffs’ Complaint does not ailege any particularized and concrete injury-in-fact
or make any other allegations that provide a basis for Article If] standing and
- Federal jurisdiction......000.00.000 00.0 c cece ee ecce eee eeee ee eee es Lecce ee eedeneeeenee eee eeeaeees 2

2. Plaintiffs may limit the types of damages requested and by doing so are not
attempting to legally bind putative class members to limit their damages................ 19°

3. Defendant has not met its burden of showing that the CAFA jurisdictional
requirements have been met. Jurisdictional discovery requested................ ceeveneees 21

4. A jurisdictional analysis under CAFA is not required, however if such an analysis
is performed in this case, then jurisdictional discovery is warranted and requested......22

IV. CONCLUSION AND RELIEF REQUESTED............... ae ceeeseense veces 23°

 

ii
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 3 of 31

. TABLE OF AUTHORITIES

Abraham v. St. Croix Renaissance Grp., L.L.L.P, oo.

719 F.3d 270 (3d Cir. 2013)... 00. eee ccc cece eee cee ta tee teeta este etna sete ean ege 22
Anthony v. Small Tube Mfg. Corp., .
: 535 F.Supp.2d 506, 512 (E.D. Pa. 2007)... 0.0... ccccccccceeeeeceeveseevenseees becbeveeeeesese 23
Barnes v. ARYZTA, LIC, 7 |

288 F. Supp. 3d 834 (N.D. Dl. 2017)... 0.0. cece cece teeter eee eneeteen snes 14

Chakejian v. Equifax Info. Servs. LLC.,
256 F.R.D, 492 (E.D. Pa. 2009) 2202.0. cece cece cee ce eneeee eee cen ens see ee ee eee eens 20

Cosgrove v. Citizens Automobile Finance, Inc., |
2010 WL 3370760 (E.D. Pa. 2010) ....00.....0 Lec cec cee cee eceeeeaenere te cneener essen 16

Cottle v. Monitech, Inc., , .
2017 WL 6519024 (E._D.N.C. 2017) 2.0.0 ve cveveuceueeeacaetesesenetevenes 15; fn. 5

frie Ins. Exch. v. Erie Indem. Co., ‘
722 F.3d 154 (3d Cir. 2013)... 00.00 cece cen ece ence ee vaeeernnteres detec ee eeeeneeas 22

Frank v. Gaos, .
~ 139 S.Ct. 1041 (2019)... er entneeee eae wee bebe cet ere ee eee beeen nen enes 2

Frederico v. Home Depot,
507 F.3d 188 (3rd Cir. 2007) ...... oeteneeeeeseesrettepestaresiaesses lessees tis este neene tetas 2

Greenberg v. Digital Media Sols, LLC., .
: 2019 WL 1986758 (N.D. Cal. May 1, 2019) ...0.00..cccceccceceeeeeeseeee cutee 13, fn. 3

In re Horizon Healthcare Servs. Inc. Data Breach Litig., . . ;
846 F.3d 625 (3d Cir. 2017) 0... estab eee eee nent ees peceeebeeees 4

~_ Jamison v. Bank of Am., N.A., | .
194 F Supp.3d 1022 (E.D. Cal. 2016) «220.0000... wet eceeee create eentneees 16, fa. 5

Judon v. Travelers Prop. Cas. Co. of Am., .
773 F.3d 495 (3d Cir, 2014) 20... veeseseaes Lo ccveucecevecveeeeuress veceseaeeesens 2

Kamal v. J. Crew Grp., Inc.,
2017 WL 2587617 (D.N.J. June 14, 2017) ....-.. cede be eee eee ce ee scene eae canara eneeeesatts 8, fn. 1
‘Kamal v. J. Crew Group, Inc., |
918 F.3d 102 (3d Cir. 2019) 2. vecegeeceseceecessseceseeecee passim
 

-Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 4 of 31

Katz v. Six Flags Great Adventure, LLC.,

 

2018 WL 3831337 (N.J. Dist. Ct. 2018) 000.0000. 0c ce cece cee ec eeeseeeceneeeenees 9
Kelen v. Nordstrom, Inc.,
, 259 F.Supp.3d 75 (S.D.NVY. 2016) «20000002. 0 occ cece esc ce eee es So eeedeueeeterecaeaes 16, fn. 5
‘Krahling v. Merck & Co.,
44 F, Supp. 3d 581, 603 (B.D. Pa. 2014)... 0... cece cece cee cee nec eee cee tne eae 6, 24
Krantz v. Peerless Indem. Ins. Co.,
2019 WL 1123150 (B.D. Pa. Mar. 12, 2019) 000000000000 cece ccc c eee ec cele cveeeeneeeans 2
Langer v. Capital One Auto Fin.,
2019 WL 299620 (E.D. Pa. Jan 23, 2019) 000. ce cence ntsc eee eeeeeeeceee 16, 17, 18
LaPierre ex rel. Yorktown v. DiBartolo,
2013 WL 656313 (S.D.N_Y. Feb. 21, 2013) ............. cece ence eeceeeeceeaetecceserenaes 13, fn. 3
Lockerty v. Phillips,
319 U.S. 182, 63 S. Ct. 1019, 87 L. Ed. 1339 (1943) ... 0... 12, fn. 2
Lujan v. Defs. of Wildlife,
504 U.S. 555 (1992) «00. eee eee tert ter rer et ener ti nete neta v4
- Mangini v. R.J. Reynolds Tobacco Co., .
793 F.Supp. 925 (N.D.Cal.1992) 00.0.0. ccc cece cece cece cece ees eeeeseneeeenn Late eeeens 13
-—_MeGevern- v-U.S-Bank- NA. —— - :
362 F. Supp. 3d 850 (S.D. Cal. 2019) 0000000. cc cece ccc cc cece cae taeeueaeeeneens 13, fn. 3
McNutt v. General Motors Acceptance Corp. of Ind., - 5 .
298 U.S. 178, 56 S.Ct. 780, 80 L-Ed. 1135 (1936) . 2.2.0.0. eee eee eee nee catenins li
_ Neal v. Volvo Cars of N. Am., LIC., oo |
794 F.3d 353 (3d Cir. 2015) 20.00... cc cece e eee eee ees eda aebatecneseceesaees eee dees 2
Pozzuolo v. Portfolio Recovery Assocs., LLC, |
371 F. Supp. 3d 217 (E._D. Pa. 2019) 2200. .occcecc cece cree etn e tee eeneennns 9, 10, 15
Ramirez v. Vintage Pharm., LLC.,
2016 WL 9131969 (E.D. Pa. Sept. 21, 2016) 00.0.0... ete cence eee eeeee ees bene eees il
Inve Randolph, . |
2012 WL 170746 (ED. Pa. Jan. 19, 2012) ....00. beeen eee eee eee ences 12, fn. 2

iv.
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 5 of 31

Robainas v. Metro. Life Ins.,

 

2015 WL 5918200 (S.D.N.Y. Oct. 9, 2015) «2.2200... cece cece cece een ec ete ees 13, fn. 3
Robins v. Spokeo, Inc., |
742 F.3d 409 (Sth Cir, 2014) ooo oce eee ceeccccccccccccccececcecces ce tvstceesetsveteteteeegeeeesssnees 5
Robins v. Spokeo, Inc. (Spokeo ID,
867 F.3d 1108 (9th Cir. 2017) 0.0.0... cece cence ce ee ee ene ete e cede een e ees passim
Ross v. AXA Equitable Life Ins. Co.,
115 F. Supp.3d 424 (S.D.NLY. 2015) oo00e0 eee ccccccceecescesecseecreceeaeeceeceeaueuer enna 12, 13
Samuel—Bassett v. Kia Motors Am., -
357 F.3d 392 (3d Cir. 2004)... cee eee eee eee ee wees Lecce cena en ees 2, 4, 24
Schwartz v. HSBC Bank USA, N.A., |
2017 WL 95118 (S.D.N_Y. 2017) ..... eee nec ene eeeernneaee estes eset ee etn teense enn eee ees 15, fn. 4
Simon v..E. Ky. Welfare Rights Ore., SO
426 U.S. 26 (1976) ....0.. ee masse eee eee ceeeeeeesensen aes eka eaaenens Leen ee eee ets 2
Spokeo, Inc. v. Robins,
136 S. Ct. 1540 (2016) ooo. e ccc ccc cence cee e ne eee eee cee cee ee eee eeg ent ene eee eeeenes passim
Standard Fi ire Ins. Co. v. Knowles,
568 U.S. 588 (2013) 200.0 cece ec ee ee cee cee cee eee tees eet eneteteene es 3, 7, 11,19.
Strubel v. Community Bank, .
ee B42 F3d-181- (2d. Cir.-2016) erence rer ccrereerern Ferrer ernie rnrererernernrnnrsermner rir: ae 6
Thorne v. Pep Boys - Manny, Moe & Jack Inc., ; |
397 F. Supp. 3d 657 (E.D. Pa. 2019) 0000000... ..ccccescecceeceseseeceeees cette eetsegenseneae oo
Woturski v Federal Warranty Service Corp., | . . oo
2018 WL 1399303 (N.J. Dist. Ct, 2018) .....00..lece le ceeeeeeeeeeeee ves ceeteeeeeteeeenseeeee.
Constitution | |
U.S. Const. Art. WD... 000. ce cece eeeee eee eee cece eee te eteeeetteeenneeneen oeeeeeveeesees passim
~ USS. Const. Art. TH, § 1, $2, cl. Looe cee eee eee een eee vee eeeeesceeeeeeerseeeeseereerens 12
Statutes
12 Pa.C.S.A. 8620100 e cc cceccccseveceuecccuececeecuuceeusescavereecereeeaveseveuveceeterervaveescnsess 1
BPaCS. 8960}... ccccccccccccceseseeesees bo ceeeeestetedessencaees voeveteteteersce, ee cereal
Case 2:20:cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 6 of 31

 

13 Pa.C.S. §9610........... vee cea vecuuecereeeeuees wees ee cccecenseceaeesseueeseureeeesuunsseusestiesesesees 14
13 Pa.C.S. §9614... occ ccccecccccecececcsececesscesscceseenseeae Sestevusseustrseeevitentteeess eee 14
VB PaCS, $9614)... cccscsccsccsecssssecessesessstieesiteseeeeeee eee eeeeceooso 15, fn. 4
13 PaCS. §9615..00.. eee ects teens cee eesanesinseteeseenconseseeecsicisreetiesetecetentisentteess 14
13 Pa.C.S. §9623.0. 0.0 .cccccecccccesccccsecceccecestseeeeversseestueserteesusttstsaveeeeess co ceseeeeeeees 14
13 Pa. CSA. §9625.000.00cccccccccccccccessecesecsseeseverecresavessesereesteesresevteceenaes 23,14
© 13 Pa. C.S.A. §9625(a)... 0... ee cee ceecceceeceserseseeeesvseeaee eeu eneeeceeeeeeeeees ces cee entree 17
13 Pa.C.S.A, §9625(b)...00. 000. ccc cece cc cece eeeceeeeeseesessenveveveneneneees cee eeneee eee eenees 17, 21
13 PaCS. §9625(0)(2) sec cececceceecee ve cesueuseesevcassessusecuasecesevsuseesseverevreeesse 3, 17,21
13 Pa.C.S.A. §9625(€X(5)...ccecccscssecesecessecsssestteeeveneee ee ee cer cece etatvest 17
“1B PaCSA. §9625, Cmt. 4......... eevee etcecett testis 3,21
15 U.S.C. §1692(g (0)... sees ects eeeneeteeesneeeeiee evesshaseesestssssesssseseseeee 9, 10
| USC §1332(d) ....... cee beveees bo ccceceeeceeslaveestiteneeee _— eve seeenees eve teeceateeeusevess wed
Fed RCP. BAI) ST TTT 41
Fed R.CivP. 12(6)(1) os... ne ces eeteeeeteteeee . Soooceccecetesseeeeteee stevstsetesveee 7

vi
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 7 of 31

NOW COME the Representative Plaintiffs, Vincent Sorace, Joseph and Tammy Yerty,
James Zaronsky, Linda Zaronsky, Viktor Stevenson, Ashley Yates, and Kimberly Solomon-
Robinson (collectively known as “Plaintiffs”), by and through their Attorney, who submit this
Brief in Support of their Motion for Remand as follows:

I. STATEMENT OF FACTS
On July 7, 2020, Plaintiffs filed a Class Action Complaint against Wells Fargo Bank, N.A.

(“Defendant” or “Welis Fargo”) in the Court of Common Pleas of Philadelphia County. The
Complaint alleges that Wells Fargo violated Pennsylvania’s Commercial Code (“UCC”), 13
Pa.C.S.A. §9601 et seq., independently, and in pari materia with Pennsylvania’s Motor Vehicle
Sales and Financing Act (“MVSFA”), 12 PaC.S.A. §§6201, ef seq., relating to statutory
procedural requirements for a Post-Repossession Consumer Disclosure Notice (“Notice of
Repossession”) that must be sent after a vehicle is repossessed but prior to the disposition (sale)
of the repossessed vehicle. The Complaint also alleges failure to follow statutory procedural
requirements for the Post-Sale Notice.

Plaintiffs’ complaint alleges, inter alia: (1) that the Notices of Repossession failed to
accurately disclose the intended method of disposition (.e. the Notices stated the sale would be
private when the sale was actually public and therefore the notice also lacked required information
regarding the date and time of the public sale); (2) that the Notices of Repossession failed to inform

_ debtors of various (unincurred, therefore, illegal) fees that the Defendant (or its third party agent)
would assess as a precondition to redemption or reinstatement; (3) that the Notices of Repossession
failed to accurately disclose the proper redemption period; (4) that the Notices of Repossession
failed to accurately disclose ‘the debtors rights to redemption and reinstatement by including
conflicting and confusing statements about those rights; (5) that the Defendant failed to send Post-

Sale Notices by registered or certified mail as required, and lastly, that the Defendant did not send

1
 

 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20. Page 8 of 31

separately addressed Post-Sale Notices to co-obligors, as required. Complaint, 9941-55. In
addition, Plaintiffs challenge Defendant's use of unlicensed repossession brokers. Jd. at 56-62.

The Complaint seeks minimum statutory damages only for the violations of the UCC,
independently, and the UCC. and MVSFA in pari materia. (id, 88-92). Comment 4 to 13
Pa.C.S.A. §9625 states that statutory minimum damages are intended to establish a secured party’s
liability for violations of, inter alia, the notice provisions in consumer goods transactions even
where the borrower suffers noe injury. Official Comments to 13 Pa.C.S.A. 59625.

On September 2, 2020, Defendant removed the case to pursuant to the Class Action
. Fairness Act of 2005 (CAFA), 28 U.S.C. §1332(d)(ECF 1, Notice of Removal).

Il, STANDARD OF REVIEW

As the removing party, Defendant Wells Fargo bears the burden of showing that the case
is properly before the federal court. Judon v. Travelers Prop. Cas. Co. of Am., 773 F.3d 495, 500 |
: Gd Cir. 2014); Frederico v. Home Depot, 507 F.3d 188, 193 (Grd Cir. 2007). Any doubts must be
_ resolved in favor of remand. Samuel-Bassett v. Kia Motors Am., 357 F 3d 392, 398 (3d Cir.
2004)(emphasis added); Krantz v. Peerless Indem. Ins. Co,, 2019 WL 1123150, at *5 (ED. Pa,

. ‘Mar. 12, 2019). “[F]ederal courts lack jurisdiction if no named plaintiff has standing.” Frank v.
os Gaos, 139 S.Ct. 1041, 1046 (2019)(citing Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 40,
n. 20 (1976): Neal v. Volvo Cars of N. Am., LLC, 794 F.3d 353 (3d Cir. 2015). |

Il. LAW AND ARGUMENT

1. Plaintiffs’ Complaint does not allege any particularized and concrete injury-
in-fact or make any other allegations that provide a basis for Article II
Standing and Federal jurisdiction.
The Plaintiffs have properly plead, in clear and specific verbiage, that their intent is to limit .

their respective recovery to minimum statutory damages for statutory violations not involving

actual harm or a material risk of actual harm, and to litigate these state-law claims in their chosen

2
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 9 of 31

state-court forum. The UCC statute at issue makes clear that no harm needs to be pled or proved
to establish liability and minimum statutory damages. In this connection, the Complaint explains,

in pertinent part, as follows:

13. As masters of their complaint, Plaintiffs are permitted to craft their complaint
to avoid federal jurisdiction. Standard Fire Ins. Co. v. Knowles, 568 U.S, 588, 595—
96 (2013). This complaint is crafted to comply with the Pennsylvania Rules of Civil
Procedure. They do not and are not intended to satisfy the Federal Court
jurisdiction and pleading requirements.” Complaint, {13 (emphasis added).

14. As said masters of their complaint, Plaintiffs explicitly and intentionally limit
their relief to statutory minimum damages pursuant to 13 Pa.C.S. §9625(c)(2)
which expressly permits a recovery to consumers as a result of a secured creditor’s
non-compliance regardless of whether or not any Representative Plaintiff or any
Class Member suffered any harm, capping the recovery to a formulaic figure as
determined by a.sum determined by adding the finance charge plus 10% of the
amount financed.” /d. at 14 (emphasis added).

15. Plaintiffs are not alleging that they or any of the putative class members

suffered any actual, particularized, concrete injury-in-fact or material risk of

harm to confer Federal jurisdiction. Spokeo, Inc. v. Robins, 136 S. Ct. 1540
~ (2016). Jd. at {15 (emphasis added). .

Comment 4 to 13 Pa.C.S.A. §9625 makes crystal clear that statutory minimum damages
are intended to establish a secured party’s liability for violations of, inter alia, the notice provisions
. in consumer goods transactions — even where the borrower suffers no injury:

4. Minimum Damages in Consumer-Goods Transactions. Subsection (c)(2)
provides a minimum, statutory, damage recovery for a debtor and secondary obligor .
in a consumer-goods transaction. It is patterned on former Section 9-507(1) and is
designed to ensure that every noncompliance with the requirements of Part 6 in a

~-consumer-goods transaction results_in liability, REGARDLESS OF ANY
INJURY THAT MAY HAVE RESULTED.

Official Comments to 13 'Pa.C.S.A. §9625 (emphasis added). Complaint, 90. Succinctly stated,
Plaintiffs carefully crafted their complaint and did NOT plead any actual harm nor a material risk
of actual harm particularized to the Plaintiffs — thus not meeting the pleading requirements needed

to confer Article IIT jurisdiction. Kamal v. J. Crew Group, Inc., 918 F.3d 102 (3d Cir. 2019). Any
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 10 of 31

doubts as to Article IH] jurisdiction must be resolved in favor of remand. Samuel—Bassett, supra.
(emphasis added).

Article I) standing requires that the plaintiff shew: (1) an injury-in-fact; (2) a causal
connection between the injury and the defendant’s conduct; and, (3) a likelihood that a favorable
decision will provide redress for the injury. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992);
Spokeo, supra. The requirements for standing do not change in the class action context. Jn re

- Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F 3d 625, 634 (3d Cir. 2017). Whether
Plaintiffs (and putative class members) have suffered an inj ury-in-fact matters not; they have failed
to plead these mandates in the Complaint. Therefore, the pleading requirements for Article IIT
‘standing, including the requirement that they plead a short and plain statement ofthe grounds for

_ the court’s jurisdiction pursuant to F.R.C.P. 8(a)(1), are simply not satisfied and this action must
be remanded to the court of jurisdiction. |

In Spokeo, supra, the Supreme Court considered Congress’ ability to confer Article iil

"standing for intangible harms, such as a statutory violation without any allegations of a concrete

a injury-in-fact. -Spokeo, 136.-8.Ct_at-1549..To. assess -whether-.an-intangtble-harm-constitutes-an-—-----—----—-

moa injury-in-fact, the Supreme Court directed courts to look both at the “judgment of Congress” and
_ at history. id. The congressional: inquiry. considers whether Congress has “identif[ied] and
. -elevatfed]” an intangible harm because, as the Supreme Court recognized, “Congress is well
| positioned to identify intangible harms that meet minimum Article IH requirements” and “‘its
judgment is...1nstructive and important.” Ja. |
The historical inquiry considers “whether an alleged intangible harm has a close
: relationship to a harm that has traditionally been regarded as providing a basis for a lawsuit in

_ English or American courts.” Spokeo, 136 S.Ct. at 1549. The Plaintiff in Spokeo alleged that the
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 11 of 31

Defendant had violated the FCRA by gathering and disseminating information about him in
response to a search that revealed incorrect information about his life. The profile generated by the

defendant falsely stated that the plaintiff was married, had children, was in his 50’s, had a job, was

relatively affluent, and held a graduate degree. Jd. at 1546. However, the plaintiff did not allege

that any particular employer declined to hire him because of the inaccuracies and did not allege
any other type of actual harm. Jd at 1554. The District Court dismissed the plaintiff's complaint
on the ground that he had not properly plead an injury-in-fact as required by Article IIL.

On appeal, the Ninth Circuit determined the plaintiff had satisfied the injury-in-fact

' requirement, Robins v. Spokeo, Inc., TAZ F.3d 409, 412 (9th Cir. 2014), but the Supreme Court

vacated the decision and remanded the case back to the Ninth Circuit, holding that Article II
standing does not exist simply by virtue of an alleged statutory violation. The Supreme Court
explained that “[i]njury in fact is a constitutional requirement, and it is settled that Congress cannot

erase Article III’s standing requirements by statutorily granting the right to sue whete a plaintiff

would not otherwise have standing.” Spokeo, 136 S. Ct. at 1547-1549 (emphasis added); See also,
----Woturski-v-Federal- Warranty Service-Corp:;2018-WL:-1399303-(N-J- Dist: Ct; 2018) Congress’

‘role in identifying and elevating intangible harms. does not mean that.a plaintiff automatically

satisfies the injury-in-fact requirement whenever a statute grants a person a statutory right and

purports to authorize that person to sue to vindicate that right...[B]are procedural violation[s],

divorced from any concrete harm do not satisfy the injury-in-fact requirement,” citing Spekeo,

. supra.). To establish injury-in-fact, “a plaintiff must skew that he or she suffered an invasion of a

legally protected interest that is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1547-1549 (emphasis added). This Complaint

clearly does not show the Spokeo requisites.
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 12 of 31

On remand, to determine whether the violation of a statute, standing alone, established
concrete harm, the Ninth Circuit adopted the two-part test set forth by the Second Circuit in Strudel
| v. Community Bank, 842 F.3d 181 (2d Cir. 2016). Robins v. Spokeo, Inc., 867 F.3d 1108, 1113
(9th Cir. 2017) (Spokeo II). In applying the “Strubel/Spokeo IP” test, the Supreme Court held that |
__ the District Court must determine: “(1) whether the statutory provisions at issue were established
to protect...concrete interests (as opposed to purely procedural rights), and if so, (2) whether the
. specific procedural violations actually harm, or present a material risk of harm to, such interests.” -
Id. Thus, Spokeo I held that in the case of an alleged statutory violation, the violation must yield -
actual harm or create a “material risk” of actual harm in order to satisfy the Article II standing
requirement. Spokeo IT, 867 F.3d at 1115. |
As this Honorable Court noted, in order to establish Article I standing:
Plaintiffs “must allege an injury to himself that is ‘distinct and palpable’ as
distinguished from merely ‘abstract,’ and the alleged harm must be actual or
imminent, not ‘conjectural’ or ‘hypothetical.’ ” [citations omitted] U.S. ex rel.

Krahling v. Merck & Co., 44F. Supp. 3d 581, 603 (E.D. Pa. 2014) (Hon. C. Darnell
Jones, ID).

~~ Plaintiffs-carefully-crafted-their-Complaint-to-avoid-pleading-actual-harm-or-the-material-risk- of -—-—— sone

actual harm. Plaintiffs plead no distinct or palpable injury, or any injury. at all.
' In Kamal, supra, the Third Circuit Court of Appeals held the Strubel/Spokeo IT test applies
| in this Circuit. The Kamal Court recognized that Third Circuit case law has held that situations
| exist where the violation of a statute alone cannot, in and of itself (without any concrete injury-in-
. fact), give rise to Article I standing. The Court explained, “we are now presented with a case that
requires us to consider the full reach of congressional power to elevate a procedural violation into
an injury-in-fact. We — like several of our sister circuits — understand Spokeo ‘to instruct that an

alleged procedural violation ... manifest[s] concrete injury’ if the violation actually harms or
 

 

 

-Spokeo,-Ine-v-Robins, 136-S--Ct-1540-(2016)2-Id-at 5:

presents a material risk of harm to the underlying concrete interest.” Kamal, 918 F, 3d at 112-13
(emphasis added) (quoting Strubel, 842 F 3d at 190; citing Spokeo IT, 867 F.3d at 1115). This test
requires the complaint to “clearly and specifically” set forth facts showing a material risk of
harm “particular to the Plaintiff\.” Kamal, 918 F.3d at 116 (emphasis added). Here, there are
no such facts plead in the complaint so they certainly cannot satisfy the requirement that they be
“clearly and specifically” plead. Furthermore, there is absolutely no material risk of harm plead
particular to the Plaintiff or any class member. Indeed, the Complaint is devoid of any actual harm
or material risk of harm allegations. |

“As masters of their complaint, Plaintiff are permitted to craft their complaint to avoid
federal jurisdiction. Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595-96 (2013). This
complaint is crafted to comply with the Pennsylvania Rules of Civil Procedure. It does not and is
not intended to satisfy the Federal Court jurisdiction and pleading requirements.” Complaint, 113.
“Plaintiffs are not alleging that they or any of the putative class members suffered any actual,

particularized, concrete injury-in-fact or material risk of harm to confer Federal Jurisdiction.

 

In Kamal, the Plaintiff alleged statutory violations of the Fair and Accurate Credit

Transactions Act of 2003 (FACTA), which prohibits anyone who accepts credit or debit cards as

payment from printing more than the last five digits of a customer’s credit card number on the

| _ receipt. Kamal, 918 F.3d at 106. The Plaintiff filed his complaint after he received three receipts

from Defendant J. Crew Group, Inc. (and related entities) that included both the first six and last
four digits of his credit card number. The Complaint alleged two purported “concrete” injuries: (1)
the printing of the prohibited information itself, ie., a violation of FACTA’ s plain text; and (2) the

“increas[ed] risk of identity theft” resulting from that printing. The District Court dismissed the
 

 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 14 of 31

Complaint under Federal Rule of Civil Procedure 12(b)(1) for lack of Article III standing based
- on its determination that Kamal did not plead facts that he suffered a concrete injury from the

alleged violation. Jd The Third Circuit Court of Appeals affirmed the decision of the District
Court:

[T]he Supreme Court has explained that a “risk of real harm” may “satisfy the
requirement of concreteness.” /d. Kamal maintains this inquiry is irrelevant because
he has pleaded the violation of a “statutory right to remedy an ‘intangible harm’”
. [that is] itself sufficient to confer standing. He points to a passage in Spokeo, where
the Court explained that “the violation of a procedural right granted by statute can
be sufficient in some circumstances to constitute injury-in-fact. In other words, a
plaintiff in such a case need not allege any additional harm beyond the one
Congress has identified.”...But this passage lends no help to Kamal. The
- emphasized phrase “additional harm” clearly presumes that the putative plaintiff
had already suffered a de facto injury resulting from the procedural
violation...Here, absent unauthorized third-party disclosure, Kamal’s alleged
FACTA violation is not “an injury in and of itself.” Accordingly, we will evaluate
whether the FACTA procedural right protects a concrete interest, and if the
‘violation alleged by Kamal entails a degree of risk sufficient to meet the
. concreteness requirement...Kamal contends we should defer to what he sees as
‘Congress’s determination that all conduct prohibited by FACTA creates a sufficient

risk of identity theft...But the lesson of Spokeo is that we must confirm that a
concrete injury or material risk exists even when Congress confers a right of .

action... The closest the Second Amended Complaint comes to alleging material
risk of harm is its allegation that “identity thieves ... obtain Card receipts that are »
lost or discarded, or through theft, and use the information on them to commit fraud
‘and theft.”...As the District Court explained [though], this threat consists of a

“highly ‘speculative chain of future events,’”...[W]Je agree with the District Court

that this speculative chain of events does not constitute a material risk of harm.

~~ Kamal, 918 F.3d at 115-116 (emphasis added; internal citations omitted).! |
In closing, the Third Circuit in Kamal stated that “absent _a sufficient degree of risk, J.

_ Crew’s alleged violation of FACTA is a bare procedural. violation that does not create Article III

 

_.| The District Court in Kamal noted that a hypothetical third party would first have to obtain one of the
receipts and then figure out the remaining digits and any additional information required to use the card.
Kamal, 918 F.3d at 116, citing Kamal v. J. Crew Grp., Inc, 2017 WL 2587617 (D.N.J. June 14, 2017), at

*5.
=<

 

Case 2:20-cv-04318-CDJ Document 10-1. Filed 10/29/20 Page 15 of 31

standing...This result falls within the Supreme Court’s admonition [in Spokeo] that when
Congress [as opposed to a state’s legislature] adopts procedures designed to decrease the risk of
harm to a concrete interest, a violation of one of those procedural requirements may result in no
harm.” Kamal, 918 F.3d at 117 (emphasis added).
The lesson of Kamal is that even if Congress confers a right of action (which did not happen
. in the present case, dealing with the UCC, a state statute) the complaint mast still allege a non-
speculative material risk of concrete, particularized harm affecting the Plaintiffs. This
Complaint conclusively does not do that. See also, Katz v. Six Flags Great Adventure, LLC., 2018
WL 3831337 at *8 (NJ. Dist. Ct. 2018)(concluding that Plaintiffs had alleged only a bare statutory
violation of FACTA, divorced from any concrete harm, and that a hypothetical risk of harm was
- insufficient to confer Article III standing on plaintiffs).
The Eastern District of Pennsylvania used similar reasoning in Pozzuolo y. Portfolio
| Recovery Assocs., LLC, 371 F. Supp. 3d 217 (ED. Pa. 2019). In Pozzuolo, the Plaintiff alleged

that Defendant violated the Fair Debt Collection Practices Act (FDCPA) when it sent him a letter

orienta advising-him-that-he-could-dispute-his-debt-by-telephoning Defendant-even-though-only-a-written--—-—-----—-

_ dispute suffices to trigger the debt collector’s obligations under 15 U.S.C. § 1692g(b) to cease
~ collection and provide verification of the debt to the consumer. Pozzuolo, 371 F. Supp. 3d at 219.
Defendant argued that Plaintiff lacked Article ITI standing because he had not suffered and
| was not at risk of suffering a concrete injury. This Honorable Court agreed and dismissed the
complaint for lack of subject matter jurisdiction because Plaintiff did not allege that he could have
and would have disputed the debt (Plaintiff did not dispute the debt), and therefore, Defendant’s
failure to inform him that only written disputes are legally effective, though while a violation of

-  §1692¢, neither harmed him nor created a material risk of harm. Pozzuolo, 371 F. Supp. 3d at 219—
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 16 of 31

220, 224 (“Even though there was a violation of §1692g, Pozzuolo cannot show actual harm or a
material risk of harm. By his own admission, he was not ‘hurt as a result of receiving this letter.’
Indeed, he merely *scan[ned] over? the letter before forwarding it to counsel... Thus, because he
never intended to dispute the debt, the violation did not harm or present a material risk of harm to
Pozzuolo.”),

As explained above, the Complaint alleges that the Notices of Repossession sent to the
Plaintiffs and Class Members by Wells Fargo violated the UCC, independently, and in pari
‘materia with the MVSFA by listing unincurred and therefore illegal fees in its Notices of
Repossession, and failing, in its Notices of Repossession, ’to accurately disclose the intended
method of disposition, to accurately disclose the proper redemption period, to accurately disclose
the debtors rights to redemption and reinstatement, and failing to send Post-Sale Notices by

_ registered or certified mail, as required, and failing to send separately addressed Post-Sale Notices
to co-borrowers, as required. Complaint, 941-55. In addition, Plaintiffs challenge Defendant’s
use of unlicensed repossession brokers. Jd. at 9956-62. |
—-—__----Fhe-Gomplaint-seeks only statutory minimum: damages for-these violations = an d-does-not~ omen
allege that anything different would have occurred if Wells Fargo had complied with these statutes, . |
or if the Plaintiffs (or any putative class members). had the financial resources, means, or
| inclination to redeem their repossessed vehicles. | |
. In other words, analogous to Pozzuolo, supra., the Complaint is devoid of any allegations
that the Plaintiffs or any Class Members could or would have redeemed their vehicle if Wells
Fargo sent a statutorily compliant Notice of Repossession or would have paid the listed illegal
| fees, Such conjecture presents mere hypotheticals which do not satisfy the requisite actual harm

_ Or material risk of actual harm. There are absolutely no allegations that the Plaintiffs or any Class

10°
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 17 of 31

Member suffered any actual harm or a material risk of actual harm as a result of Wells Fargo’s
alleged wrongdoings.

The factually piead parameters of the complaint are controlling, and to meet Article IT
" jurisdiction, the complaint must “{CJlearly and specifically” set forth facts .. _ showing a material
isk of harm “particular to [the Plaintiff]”. Kamal, 918 F.3d at 116. Because the Complaint here
does not do so, Article HI standing does not exist in this case.

The Eastern District of Pennsylvania has held that artful pleading in a complaint to avoid
federal jurisdiction, even when done by representative plaintiffs in the class action context, is
entirely within plaintiffs’ rights, as stated by this Honorable Court in Ramirez v. Vintage Pharm.,
ELC, 2016 WL 9131969 (E.D. Pa. Sept. 21, 2016), rev’d fon other grounds] and remanded, 852
F.3d 324 (3d Cir. 2017):

It is immaterial that Plaintiffs may. have-structured their Complaint so as to. evade

federal jurisdiction under CAFA, as many courts have found plaintiffs, as

“masters of their complaints,” may structure their lawsuit_to avoid such

jurisdiction, See Standard Fire Ins. Co. v. Knowles, 133 §. Ct. 1345, 1350 (2013).

.. ln re Avandia Mktg., Sales Practices & Prod. Liab. Litig., 2014 WL 2011597,
at *8 (E.D. Pa. May 15, 2014) (noting plaintiffs successfully avoided CAFA

 

 

jurisdiction-through-[permissible}“gaming the rules”-and- ‘artful-pleading”):
Ramirez, 2016 WL 9131969, at *1; As is their right, Plaintiffs deliberately drafted this
pleading so that it does of satisfy the requirement of F.R.C.P. Rule 8(a)(1) which requires that
the pleading clearly include “a short and plain statement of the grounds for the court’s’
- jurisdiction.. > Pursuant to Rule 8(a)(1), a party asserting a claim must allege in the pleadings the

' “facts essential to show jurisdiction.” Thorne v. Pep Boys - Manny, Moe & Jack Inc., 397 F. Supp.
3d 657, 664 (E.D. Pa. 2019), citing to McNutt v. General Motors Acceptance Corp. of Ind., 298

| ‘U.S. 178, 189, 56 S.Ct. 780, 80 LEd. 1135 (1936). Because federal jurisdiction is expressly

disclaimed (8-10), Plaintiffs Complaint does not plead the requisite facts.

i
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 18 of 31

Furthermore, with respect to the “congressional inquiry” identified in Spokeo, 136 S.Ct. at
1549, Spokeo (and Kamal), supra, discussed Congress’ ability to identify and elevate an intangible
harm, such as a statutory violation without any actual injury-in-fact, and confer Article III standing
-for same. This case, however, involves an alleged violation of State law. State Legislatures have
‘no power to elevate a statutory violation such that the violation standing alone constitutes an
injury-in-fact that confers Federal Article If standing. Congress decides (within constitutional
bounds) what cases the Federal courts have jurisdiction to consider — not States. U.S. Const. art.
HE, § 1, § 2, el. 1? This issue was squarely addressed in Ross y AXA Equitable Life Ins. Co., 115
F. Supp.3d 424 (S.D.N.Y. 2015), affd, 680 F. App'x 41 (2d Cir. 2017). | |
In Ross, the Plaintiffs filed a class action on behalf of those who purchased life insurance
from the Defendant alleging violation of a New York statute. Defendant filed a Motion to Dismiss
arguing that Plaintiffs lacked standing under Article III of the U.S. Constitution. The District Court
agreed and dismissed the Complaint, explaining:

Plaintiffs’ primary argument [that they have Article III standing] is that they have been
“individually deprived of their statutory right, conferred by New York law, to truthful

..financial_reporting-from-a~New—York-domiciled-life-insurer_to-whom-they-have-paid-————-—--------—---

- premiums for life insurance” and that “[t]his deprivation is an injury-in-fact sufficient to

‘confer Article HI standing.” In so arguing, Plaintiffs rely on Supreme Court precedent

holding that “Congress may enact statutes creating legal rights, the invasion of which

creates standing, even though no injury would exist without the statute.” .. Those holdings

_ are premised on a theory that “Congress may, by legislation, expand standing to the full

_extent permitted by Article III...[Even assuming that this premise is correct] Plaintiffs'

- reliance on the precedent suffers from a more fundamental problem: It is far from clear
_. that it applies where, as here, a cause of action arises under state rather than federal law. .

. As noted, the precedent is premised on the theory that “Congress may, by legislation,

expand standing to the full extent permitted by Art[icle] I.” And the Court is not aware

_ of (and Plaintiffs do not cite) any authority suggesting that a state legislature can confer

Article III standing upon a plaintiff who suffers no concrete harm merely by authorizing

 

* See also, Lockerty v. Phillips, 319 U.S, 182, 187, 63 §. Ct. 1019, 1022, 87 L. Ed. 1339 (1943)(“The
Congressional power to ordain and establish inferior courts includes the power of investing them with
jurisdiction...” Jn re Randolph, 2012 WL 170746, at *1 (ED. Pa. Jan. 19, 2012)(“All federal courts, other
than the Supreme Court, derive their jurisdiction wholly from the exercise of the authority to ‘ordain and
‘establish’ inferior courts, conferred on Congress by Article II.:.of the Constitution. .

122
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 19 of 31

a private right of action based on a bare violation of a state statute. As one district court

noted in addressing a similar argument: “It is one thing when Congress enacts a statute,
the violation of which constitutes “injury” in the Article IIL sense...It is quite another
thing to suggest that the states have the same power to waive by statute the prudential, or
more problematically, the constitutional limitations on standing in federal court and, by
way of a state created right, confer injury in the Art. II] sense where none would otherwise
exist.”... Among other things, the limitations on standing “serve[ ] vital interests going to

- the role of the Judiciary in our system of separated powers,”...and are “founded in
concem about the proper—and properly limited—role of the courts in a democratic
society,”...It follows that “[s]tates cannot alter that role simply by issuing to private
parties who otherwise lack standing a ticket to the federal courthouse.”

 

| Ross, 115 F. Supp. 3d at 433~435 (emphasis added and in original; internal citations omitted).
In Mangini v. R.J. Reynolds Tobacco Co., 793 F.Supp. 925 (N.D.Cal.1992)(discussed in
_ Ross), the plaintiff, pursuant to the private attomey general provision of the California code,
brought a suit on behalf of the California public alleging violations of the Federal Cigarette
Labeling and Advertising Act and California Business and Professions Code. On a motion to
remand, the Federal District Court for the Northern District of California found that the plaintiff
. did not have standing. The defendant contended that the mere violation of the state statute, which

confers standing on plaintiff in state court, rose to the level of Article III injury. IZ. at 929. The

_..__.._vangini.Court.disagreed, holding. that.state legislatures. may..not.expand_the.standing in.federal

courts in the same manner, even in a diversity case. Jd?

 

* See also, Greenberg v. Digital Media Sols. LLC, 2019 WL 1986758, at *1 (N-D. Cal. May 1
2019)CTWhile] Congress can elevate an injury to Article II status, it may not follow that a state legislature
can do so as well. The Supreme Court explained in Spokeo, Inc. v. Robins...that ‘Congress is well
positioned to identify intangible harms that meet minimum Article III requirements,’ but presumably this

- positioning is at least partly (if not entirely) because Congress has authority over federal court jurisdiction,
' which state legislatures do not.”); Robainas v. Metro. Life Ins., 2015 WL 5918200, at *6 (S.D.N-Y. Oct. 9,
_ 2015) (“[S]tates may not bypass constitutional or prudential standing requirements”); (“Plaintiff cannot rely
on California law to expand Article I standing”); LaPierre ex rel. Yorktown v. DiBartolo, 2013 WL
656313, at *3 (S.D.N.Y. Feb. 21, 2013) (“State courts may afford litigants standing to appear. where federal
courts would not, but the fact that a state court would permit a plaintiff to assert an action has no bearing

n ... Standing under Article III.”); McGovern v. U.S. Bank N.A., 362 F. Supp. 3d 850, 858 (S.D. Cal.
2019)(That the Califomia legislature gave a plaintiff the right to seek public injunctive relief through the
UCL is irrelevant because just as the United States Congress ‘cannot erase Article [II's standing
requirements by statutorily granting the right to sue to a plaintiff who would not otherwise have

standing,”:..neither can the Califomia legislature or Califomia courts.”).

13
 

 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 20 of 31

Thus, regardless of what Congress can do, State Legislatures have no authority/power to
confer Article III standing in Federal Courts for a violation of a state statute where no actual injury-
in-fact is alleged. The inquiry should end here, and this Case should be remanded to State Court.
To the extent the case. law is unclear or conflicting on this issue, this also supports remand. See
Barnes v. ARYZTA, LLC, 288 F. Supp. 3d 834, 839 (N.D. Hl. 2017) (“Defendant admits that Article
III standing based on Spokeo in the context of Plaintiff's claims in this case is unsettled. That — |
consideration alone supports remand, as ‘faJny doubt regarding jurisdiction should be resolved
in favor of the states.’ Indeed, as a general matter, Federal courts ‘should interpret the removal

| Statute narrowly and presume that the plaintiff may choose his or her forum.’”) (emphasis
added).

Even if the Pennsylvania State Legislatures’ judgment in enacting 13 Pa.C.S.A. §§ 9610,

' 9614, 9615, 9623 and 9625 were relevant to the issue of Article II standing, the judgment of the
) Pennsylvania Legislature was to allow a claim for violation of these statutes where, as here, no
actual injuries are alleged, as they expressly need not be for a prima facie Pennsylvania law claim.

| ae _—There was no intent by-the legislature to-confer Article IE standing on-these notice violations:~As~———-
stated earlier, it is critically important to emphasize that Official Comment 4 to 13 Pa.C. S.A. §9625
- explains that statutory minimum damages are intended to establish a secured party’s liability for
any aspect of non-compliance results in liability and minimum statutory damages — even where

the borrower suffers no injury. |

Furthermore, even assuming that the “material risk of harm” analysis that applies to federal
‘Statutes (as established in Spokeo If, and adopted by Kamal, supra.) applies to this Case, it would
‘be entirely speculative to conclude that Defendant’s violation of the statutes at issue presented

such a material risk of harm.

14
 

While an intangible “material risk of harm” may constitute an “injury-in-fact” sufficient to

confer Article III standing, the “material risk of harm” cannot be “conjectural or hypothetical.”

: Spokeo, 136 S.Ct. at 1548.4 Indeed, whether the Plaintiffs (or any Class Member or their respective

proxies, had the means, resources, or inclination to have redeemed their repossessed vehicle,

according to the facts pled, is purely hypothetical and conjectural. This type of speculation does

not constitute a “material” risk of harm and is analogous to the speculative/hypothetical situation

that the Plaintiff in Kamal relied upon for Article III standing, which the Kamal Court rejected.

Kamal, 918 F.3d at 115-116 (“The closest the Second Amended Complaint comes to alleging

| “material risk of harm is its allegation that “identity thieves ... obtain Card receipts that are lost or
discarded, or through theft, and use the information on them to commit fraud and theft.”).

As in Pozzuolo, Plaintiffs have not alleged that they would have done anything
| differently if Defendant had complied with the statutes because such inquiry is not required for
a prima facie case for the UCC, independently, and in pari materia with the MVSFA or the

imposition of Section 9625(c)(2) minimum statutory damage. Based on the facts plead. Such an
. on Ference-would--present-conjecture-and-speculation-thereby-failing-to-satisfy-the-elements~-of-—------------~

Article Ill jurisdiction.

 

* While Plaintiffs submit that the “historical inquiry” identified in Spokeo, 136 S.Ct. at 1549, is irrelevant
~~ here because the statute alleged to have been violated, 13 Pa.C.S.A. §9614(1)(i), is a creature of the
Pennsylvania State Legislature, a historical inquiry also supports remand. Historically, there was no claim
: for failure to provide the required information in a Notice of Repossession or Post-Sale Notice.
> See also, Cottle v. Monitech, Inc., 2017 WL 6519024, at *1, *8 (E.D.N.C. 2017) (concluding that
allegations of mere confusion are insufficient to support standing where plaintiff did not allege “that she
would have evaluated the terms of her lease differently, made a different choice had she been presented
with additional information, or in any way behaved other than she did,” absent defendant’s statutory
violations), aff'd, 733 F. App'x 136 (4th Cir, 2018); Schwartz v. HSBC Bank USA,N.A., 2017 WL 95118,
‘at *6(S.D.N.Y. 2017) (finding no concrete injury.where plaintiff made conclusory allegation that the bank’s
omissions “impinged on- [his] awareness of the cost of credit”); Kelen v. Nordstrom, Inc., 259 F Supp.3d
75, 81 (S.D.N_Y. 2016)(stating that the complaint “does not claim that [plaintiff] changed her behavior in
_. any way based on [defendant’s] allegedly insufficient disclosures”); Jamison v. Bank of Am., N_A., 194
’ F.Supp.3d 1022, 1028 (E.D. Cal. 2016)(holding that allegations failed to confer Article ITE standing where
plaintiff did not allege that any actual consequences of defendant’s alleged violations’ ever arose).

15
Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 22 of 31

It’s important to note that “[t]he Legislature did not [even] distinguish between debtors
who surrender their cars and those who lose their cars to involuntary repossession” to maintain
their respective right to claim minimum statutory damages. Cosgrove v. Citizens Automobile
Finance, Inc., 2010 WL 3370760 (E.D. Pa. 2010)(similar Notice of Repossession class action
involving, inter alia, alleged failure of secured party to accurately state right to reinstatement as
commercially unreasonable conduct).

Wells Fargo’s Notice of Removal cites to the undersigned’s settled class action of Langer

v. Capital One Auto Fin., 2019 WL 299620 (ED. Pa. Jan 23, 2019), stating that “this Court has.

found that it is possible for violations of the UCC and MVSFA to satisfy Article III standing

requirements...”. (See ECF 1, p. 15-16, 956). Comparing this case to Langer highlights the

dissimilarities between what was pled there, and underscores the fact that there is no Article II

jurisdiction in the case sub judice. A comparison of the Ad Damnum clause from this Case and

"Langer, below, show the marked differences in the relief sought.

 

End of Page —

16
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 23 of 31

 

Ad Damnum Clause in this Case

A. Certify the requested classes and appoint the

B.

undersigned as class counsel;

Award minimum statutory compensatory
damages as provided by 13 Pa. C.S
§9625(c)(2) to each member of the Notice of
Repossession Class; and,

Grant any other relief, if any, the Court deems
just.

NO OTHER RELIEF SOUGHT
BY PLAINTIFFS.

Ad Damnum Clause in

Langer y. Capital One, N.A.
Certify the requested classes;

Award the greater of actual damages or the
minimum statutory damages to Plaintiffs and
to the class as provided by 13 Pa. C.S.A.
$9625(b) and (c)(2);

Award $500 to Plaintiffs and each Post-Sale
Notice Class member pursuant to 13
Patl.8.A. §9625(e){5);

Declare that the Notice of Repossession and
Post-Sale Notice used by Defendant in respect
to Plaintiffs and the classes fail to comport
with the provisions of the UCC, individually,
and UCC and MVSFA in pari materia;

Declare that the disputed deficiency balances
of Plaintiffs and class members are invalid
and not owed as a matter of law in accordance
with Savoy, supra.;

' Enjoin the collection of any invalid and

disputed deficiency balances of, and vacate all

‘judgements against, Plaintiffs and class

members as permitted by 13 Pa. C.S.A.
$9625(a) and/or Savoy, supra.;

 

 

 

Temporarily and/or permanently enjoin the
use of statutorily deficient notices, and the use
of inaccurate submission(s) of the invalid and
disputed deficiencies on Plaintiffs’ and Class

Members’ credit reports, and remove the

credit tradeline on the credit reports of
Plaintiffs and Class Members related to the -
subject loans and invalid deficiency balances
as permitted by 13 Pa. C.S. 9625(a);

Vacate all judgements against class members
relating to the invalid deficiency balances as
permitted by 13 Pa. C.S. 96125(a);

Award prejudgment interest to the extent
permitted by law; and

Grant such other and further relief as may be
deemed just and proper

 

 

17
Case 2:20-cv-04318-CDJ ‘Document 10-1 Filed 10/29/20 Page 2 24 of 31

As evidenced by the comparison table of the relief sought in each case above, the complaint
in Langer, is clearly not analogous to the present case. Moreover, as Judge Bartle explained in

Langer (as noted in the Table, above), the plaintiffs’ complaint sought “the greater of actual or
statutory damages.” Langer, supra. at 4. In this case, Plaintiffs do not seek any actual damages, a
controlling distinguishing fact. Additionally, Judge Bartle analyzed in-depth the actual damages

alleged, connecting such with the facts stated in the Langer complaint:

Plaintiffs further allege that the Pennsylvania Department of Transportation would
' not have transferred title from them to Capital One had the Department been aware

of these violations and that therefore they are still the rightful owners of the vehicles
at issue. They further seek to restrain and to enjoin any attempt by Capital One to

collect or enforce any balance for monies due on their car loan. These allegations

do not equate to a bare procedural violation of law. On the contrary, they describe

actual damage in the loss of their vehicle and the existence of monetary loss. They
represent a particularized and concrete injury sufficient to satisfy standing
requirements for adjudication in federal court.

 

 

K

Langer, 2019 WL 299620 at 4 (emphasis added). In the present case, as expressly permitted by

appellate precedent, the Plaintiffs carefully crafted this Complaint to avoid Federal Jurisdiction. In

this connection, Plaintiffs did not make any allegation regarding PennDOT, which the Langer

Court found. supported_an. actual. injury. Further. emphasizing. distinguishing. characteristics,-the-———--— .

Plaintiffs here do not seek to restrain or enjoin any attempt by the Defendant to collect or enforce

balances allegedly due on the loans as was expressly sought in Langer ©

 

° The undersigned settled the Langer case on behalf of approximately 10,000 class members for the benefit
conferred of $38.6M ($6.5M cash + $6.5M (estimated) credit reparation benefit + $25.4 disputed deficiency
debt compromised + $180,000 in payment refunds). See, Langer, et al, v. Capital One, N.A., 2:16-cv- -
06130-HB (ECF 101, p. 27). Unlike Langer, this unique class action involves the imposition of bogus fees

under the ruse of an expense which results in the systematic, inaccurate redemption amounts set forth in the

Plaintiffs’ and class members’ Post-Repossession Disclosure Notices. Plaintiffs’ counsel specially drafted
the unique complaint to seek markedly different-relief, for substantially dissimilar legal theories than in
Langer, and is intended, infer alia, to avoid federal jurisdiction.

18
2. Plaintiffs may limit the types of damages requested and by doing so are not
, attempting to legally bind putative class members to limit their damages

In their Notice of Removal, Defendant claims that “Plaintiffs cannot limit damages of
absent class members to avoid federal jurisdiction” citing Knowles for the proposition that plaintiff
could “not reduce[ ] the value of the putative class members’ claims” because “a plaintiff who files
a proposed class action cannot legally bind members of the proposed class before the class is
certified.” (Notice of Removal at 955). However, Knowles involved a situation where the plaintiff
attempted to stipulate to a cap on damages to avoid CAF A jurisdiction. There, the plaintiff filed a -
class action complaint alleging that they were harmed when defendant improperly made

‘homeowner’ s insurance loss payments. In describing the relief sought, the class action complaint
stated that the “Plaintiff and Class stipulate they will seek to recover total aggregate damages of
less than five million dollars” and attached an affidavit stipulating that Knowles “will not at any
time during this case ... seek damages for the class .. in excess of $5,000,000 in the

. ageregate,” Knowles, 568 U.S. 588 at 591. Dissimilarly, Knowles did not involve a strategic

decision about what tppe of damages (actual damages versus mninimum statutory damages) the

| action would pursue, like this one. Further distinguishing is the fact that this Complaint does not -

limit the amount of damages.
| Thus, Knowles only stands for the proposition that plaintiffs cannot legally bind putative

- class members (by way of a non-binding stipulation ina Complaint). That is not what Plaintiffs

| have done here. Plaintiffs have not sought to legally bind any putative class member. Plaintiffs are
not attempting fo bind any (putative) class members at the complaint stage. The Class Members’
due process and substantive rights are preserved such that they will have an opportunity to opt-out

‘of any class settlement or on-going litigation after a court-approved class notice is sent. Class

members who would rather seek actual damages are not bound, or prohibited from doing so, by

19
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 26 of 31

Plaintiffs’ Complaint. They may opt-out and seek those damages or other damages, including
‘equitable damages which are similarly not sought in this Complaint.

The Courts have recognized that this very situation is permitted. In Chakejian v. Equifax
Info. Servs. LLC, 256 F.R.D. 492 (E.D. Pa. 2009), the Honorable Judge Brody explained that, in
the context of a defendant’s Rule 23 class certification challenge to adequacy of representation,
that class action opt-out provisions sufficiently protect putative class members that desire to plead .
and prove greater, actual damages, explaining that:

[T]o deny class certification on the basis that the plaintiff should
have sought compensatory damages for herself and all class
members rather than relying on the statutory-damages remedy,
would make consumer class actions...effectively impossible. If the

- plaintiff were required to pursue actual damages in this case,
individual damages issues would quickly overwhelm the common
questions and the suit would become unmanageable and
uncertifiable.” Chakejian, 256 F_R.D. at 499-500,

Furthermore, there are inherent difficulties inherent in tracing and
proving the actual harm caused by Equifax’s alleged statutory
violations. Choosing to pursue only statutory damages...is a
litigation strategy that is not the court’s place to second guess. Id. at
Footnote 4. ,

5. With respect to Equifax’s argument that a class action is not.
appropriate because of the availability of actual damages under the
FCRA, the court reiterates its position as previously discussed,
supra, in connection with the adequacy requirement, that the use of
opt-out provisions is sufficient to redress any concern about the
. financial detriment to individual class members through class action.
litigation inthis case.” Jd. at Footnote 5 (emphasis added; internal
quotations and citations omitted). .

Accordingly, the Plaintiffs are permitted to limit the claims to actual damages, and actual
damages do not have to be taken into account when determining the amount in controversy. To
_ the extent that any class member seeks to pursue his/her actual damages, they will have the choice

to do so, by opting-out of this litigation, after having received a class notice aptly explaining their

20
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 27 of 31

. legal rights. Absent their opt-out, they will be bound to a minimum statutory damage formulaic
damage calculation — which easily be calculated with mathematical precision by adding the
“finance charge” plus 10% of the “amount financed” figure in the Truth in Lending box of the
retail installment sales contracts. 13 Pa. C.S. §9625(c)(2). Of course, no absent class member is
bound by this limitation until they are sent a court-approved notice affording them of due process.
As stated above, those damages are available for “every noncompliance with the requirements of
Part 6 in a consumer-goods transaction ... regardless of any injury that may have resulted.” Cmt.
4 to 13 Pa.C.S. §9625. [emphasis added] Thus, the §9625(c) minimum statutory damages sought
by Plaintiffs are not dependent on whether Plaintiffs or the putative class members suffered any
injury. By contrast, 13 Pa.C.S. §9625(b) permits actual damages for these violations, and is thus
the UCC damages subsection that provides compensation in the amount of any actual injury-in-
fact. But, Plaintiffs do not seek any actual damages under §9625(b) because they do not aver any
actual damages or any injury-in-fact. | | |

3. Defendant has not met its burden of showing that the CAFA jurisdictional
requirements have been met

 

Defendant, as the removing party, has not met its burden of showing that this case meets
the jurisdictional requirements to be before this Court. Defendant based its Notice of Removal, in
| part, on its averment that the aggregate amount in controversy exceeds the $5 million threshold
required for CAFA jurisdiction. (ECF 1, 120-36). It purportedly bases this on a “data summary
for 1,500 accounts” that allegedly fit the criterium of the class definition. Declarant Matthew D.
Brink affirms that he has determined the size of the putative class. Declaration of Matthew D.
Brink, 96, (ECF 1-8)(hereafter “Declaration”). However, rather than coming forward with accurate
| figures relating to the entire putative class, Wells Fargo curiously and without any explanation

~

truncated the process by only sharing the results of a supposed “sample of 1,500 accounts.” Jd.

21
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 28 of 31

‘Surprisingly Wells Fargo does not indicate total class size or explain the details of “how” or “why”.
it architected a “sampling,” as opposed to presenting comprehensive data regarding the subject
class, data upon which it relied upon for its “sampling” and its CAFA analysis. Why Wells Fargo
elected not to disclose all details (which it readily has) to this Honorable Court or Plaintiffs to

support its burden is suspect.

4, A jurisdictional analysis under ‘CAFA is not required, however if such an
analysis is performed in this case, then jurisdictional discovery is warranted

and requested

The Third Circuit has taken an especially negative view of CAFA’s legi slative history, and
_has refused to consider the post-enactment Senate Report upon which the Defendant will likely

rely:

Our dissenting colleague similarly relies extensively on CAFA's legislative history and
suggests that our decision “contravenes Congress's intent” in enacting that law. Dissent .

. at 163, 163-64, 166, 166-67. But CAFA’s legislative history is particularly suspect
given that it represents the views of only a handful of the legislators voting for the
law. See Brill v. Countrywide Home Loans, 427 F.3d 446, 448 (7th Cir. 2005) (explaining
that Senate Report was signed by only thirteen of 82 senators voting for CAFA and
thus has less “force than an opinion poll of legislators”).

_.______ Erie_Ins.. Exch. -V..Evie.Indem.Co.,-7122 F.34-154,160-(3d-Cir,-2013); -Emphasis-added.- See- also; oe
Abraham v. St. Croix Renaissance Grp., L.L.E.P, 719 F.3d 270 (3d Cir. 2013), which stated;

Although we need not consi der legislative history, we doubt that the Senate Report would

_ aid us in any way in interpreting this exclusion in CAFA. The Senate Report was issued
.. after CAFA was enacted, See Bruesewitz v. Wyeth, L.L.C., — US. , 131 8.Ct.

1068, 1081, 179 L.Ed.2d I (2011) (noting that “{pjost-enactment legislative history (a

contradiction in terms) is not a legitimate tool of statutory interpretation”).

 

Abraham, 719 F.3d at 279; Emphasis added. .
Even if it was appropriate for Defendant to rely on the CAFA Senate Report (which

Plaintiffs deny), even the legislative history supports remand.

. 22

 
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 29 of 31

Here, the Defendant presented no evidence that the Philadelphia Court of Common Pleas
is bias in favor of certifying classes. Moreover, the present case is not a nationwide or multi-state
class action or seeking a coupon settlement — all to which the legislators showed concern which
prompted this legislation. This case will not result in a “coupon settlement" or “minimal relief to
the Plaintiffs and putative class members” because the statutory damages for the Plaintiffs alone
(according to the Defendant’s records) are approximately $8,000 per loan. A settlement or
favorable judgment in this case will provide substantial relief to Pennsylvania consumers.

Because Plaintiffs have not alleged an injury-in-fact, Plaintiffs respectfully submits that
this Honorable Court lacks Article II jurisdiction to hear this case. Thus, this case should be
‘summarily remanded without the need for the parties to confirm the amount in controversy.
However, if this Honorable Court is inclined to consider the amount in controversy in its analysis
of jurisdiction, then Plaintiffs respectfully request leave to engage in jurisdictional discovery which
“should be allowed unless the plaintiffs claim is clearly frivolous.” Anthony v. Small Tube Mie.

| Corp., 535 F .Supp.2d 506, 512 (E.D. Pa. 2007). A deposition of affiants who made the declarations

_.____-and for limited. documents supporting. or-refuting.the.contentions-in-the affidavits-are-certainly-not tt

. burdensome for a billion-dollar, publicly traded bank. To attempt to resolve the doubts regarding

the jurisdictional amount in controversy, Defendant should have submitted an affidavit to provide

the exact size of the class and statutory damages at issue. This sophisticated defendant should not

oo be rewarded for its lack of diligence in its failure to come forward with this most basic information
voluntarily.

| | IV. CONCLUSION AND RELIEF REQUESTED

The intangible harm of a statutory violation that is divorced from any actual concrete
injury-in-fact is insufficient as a matter of law to confer Article II standing, especially where, as

- here, a state legislature created the right of action for violation of a statute expressly not requiring

23
 

Case 2:20-cv-04318-CDJ Document 10-1 Filed 10/29/20 Page 30 of 31

any harm with no Congressional involvement or reference. The Complaint seeks only statutory

damages for procedural violations of Pennsylvania law that does not require a showing of harm
for liability, does not allege actual injury or material risk of harm, and does not allege that anything
. different, regarding impact on Plaintiffs or Class Members, would have occurred or that Plaintiffs .
of any Class Members would have acted any differently if Wells Fargo had complied with the
UCC, independently, and in pari materia with the MVSFA. Unquestionably, the Complaint does
not “clearly and specifically” set forth facts showing a material risk of harm “particular to [the
Plaintiff’ as required by Kamal, 918 F.3d at 116 and this Honorable Court’s decision in Krahling,
SUpYa. Furthermore, even if the “material risk of harm” analysis applied to Plaintiffs’ claims for
statutory violations of Pennsylvania law, Wells Fargo has the burden to establish that the risk must

be “material” to the named Plaintiffs based upon the allegations of the Complaint. It has not and

 

_ cannot do so. Speculation or hypothetical scenarios cannot satisfy this rigid analysis. Here, there

are no facts set forth in the complaint supporting Wells Fargos’ unsubstantiated (implicit)
| contention that Article II standing applies. At a minimum, there is a reasonable doubt as to
2004)(emphasis added). —

a Moreover, and in the alternative, Defendant has failed to sustain it burden to meet the
. thresholds for CAFA jurisdiction, warranting the need for a short period for jurisdictional
discovery and supplemental briefing.

WHEREFORE, Plaintiffs respectfully request that this Court summarily remand this case

to the Philadelphia County Court of Common Pleas based on lack of Article III standing / Federal
jurisdiction. —

Oral argument is requested.

24
 

 

Case 2:20-cv-04318-CDJ Document 10-1- Filed 10/29/20 Page 31 of 31

Respectfully submitted,

SHENKAN INJURY LAWYERS, LLC.
/s/ Richard Shenkan

Richard Shenkan

Attorney jor Plaintiffs

CERTIFICATE OF SERVICE
I hereby certify that the foregoing Brief in Support of Motion to Remand has been served
upon counsel of record for all parties as a result of the CM/ECF system.
. SHENKAN INJURY LAWYERS, LLC. |
/sf Richard Shenkan

Richard Shenkan
_ Attorney for Plaintiffs

 

25
